Citation Nr: 0424811	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for bronchial asthma has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from October 29, 1973 to 
November 28, 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 RO decision which found that the veteran 
had submitted new and material evidence to reopen his claim 
for service connection for bronchial asthma, and denied the 
claim based upon de novo consideration.  The veteran 
testified at a Travel Board hearing held at the RO in June 
2004.

In February 2004, the veteran filed a claim seeking service 
connection for post-traumatic stress disorder.  Such matter 
has not been developed for Board review, and it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen has been 
accomplished.

2.  In April 1974, the RO denied service connection for 
bronchial asthma.  Although notified of that decision that 
month, the veteran did not initiate an appeal.

3.  No new competent evidence associated with the claims file 
since the April 1974 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
bronchial asthma, or raises a reasonable possibility of 
substantiating the claim.






CONCLUSIONS OF LAW

1.  The RO's April 1974 decision denying service connection 
for bronchial asthma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Evidence received since the RO's April 1974 denial is not 
new and material, and the veteran's claim for service 
connection for bronchial asthma is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the petition to reopen at this time, as all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the veteran's petition to reopen.  

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen under the VCAA has been accomplished.  In 
this regard, the Board notes that the RO in several 
communications notified the veteran of the evidence it was 
seeking.  Specifically, this was accomplished by RO letters 
dated December 2000, April 2004, and the September 2001 
statement of the case (SOC).  In response, the veteran has 
provided evidence in support of his claim.  Through these 
communications, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  Beyond this, the Board at hearing 
insured that all pertinet evidence that could provide a basis 
to grant this claim had been obtained.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) appears 
to have held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  In any event, as explained above, all of these 
requirements have been met in the instant case.

During the June 2004 Board hearing, the veteran clearly 
indicated that he was aware of the evidence needed to support 
his claim.  He also clearly indicated that he had been 
informed about the type of evidence needed to support his 
claim.  However, Pelegrini also held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, some, though not all, of 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal and 
after a substantially complete application was received.  
However, the Board finds that the lack of full pre-
adjudication notice in this case has not, in any way, 
prejudiced the veteran.  Under these circumstances, the Board 
finds that, to the extent that VA has failed to fulfill any 
duty to notify the veteran, such error is harmless.  See ATD 
Corp. v. Lydall, Inc.  159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board also notes that there is no indication whatsoever 
that there is any outstanding relevant evidence that the RO 
has not already obtained, or that there is any additional 
action needed to comply with the duty to assist the veteran.  
As indicated below, the Board has considered all evidence 
added to the record.  Moreover, neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that has not been obtained pertinent to 
the claim at issue at this time.  Hence, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claims 
on appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on the petition to 
reopen at this juncture.  

II.  Analysis

Initially, the Board notes that while the RO found that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for bronchial asthma, 
the Board is required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions. See 38 U.S.C.A. §§ 7104(b), 5108; Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  If 
it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken. See Elkins v. West, 12 Vet. 
App. 209 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As noted above, in April 1974, the RO denied service 
connection for bronchial asthma.  Although notified of that 
decision that month, the veteran did not initiate an appeal.  
Thus, the April 1974 decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

The RO's April 1974 decision concluded that the veteran's 
bronchial asthma existed prior to his entry into active duty 
service, and was not aggravated by this service.  Evidence 
considered by the RO in reaching its April 1974 decision 
consisted primarily of the veteran's service medical records 
(SMRs).  This includes an enlistment examination, performed 
in October 1973, noting his history of asthmatic bronchitis 
since age 10.  A treatment report, dated November 13, 1973, 
noted that the veteran was a "19 y/o known asthmatic, on no 
meds."  A physical profile report, dated November 15, 1973, 
noted that he was returned to his unit for separation 
processing based on his asthma.  An inservice treatment 
report, dated November 16, 1973, noted that he "has had 
asthma since childhood.  Never required hospitalization, but 
has required numerous emergency room visits in the past, 
including just prior to induction."  The report noted a 
diagnosis of bronchial asthma with acute asthmatic 
bronchitis, and recommended that he be discharged from the 
service since he does not meet induction standards.  A 
medical board proceeding report, dated November 19, 1973, 
noted a diagnosis of bronchial asthma with acute bronchitis.  
The report noted that this condition pre-existed the 
veteran's entry into active duty service, and was not 
aggravated therein.  

In November 2000, the veteran filed a petition to reopen his 
claim for service connection for bronchial asthma.  In 
support of his claim, he submitted five lay statements, dated 
in October 2000 and November 2000, noting that he played 
football and other sports while in junior high and high 
school, and that he had no health problems at that time.  

The veteran also submitted his own statements and testimony, 
indicating that he
was a football player during school and that he had no 
problems with asthma until his active duty service.  At his 
hearing before the Board in June 2004, he testified that he 
first started having problems breathing problems during his 
active duty service.  He claimed that while stationed at Fort 
Polk, Louisiana, he was exposed to CS gas during nuclear 
biological chemical weapons training, and that resulted in 
bronchial asthma.  Following his discharge from the service, 
he testified that he took over-the-counter medicines for this 
condition until 2000.  He also reported seeing some civilian 
physicians following his discharge from the service, but that 
he could not recall their names.  At the hearing, he 
submitted copies of newspaper articles noting that he played 
football for the O'Bannon Greenwaves were provided to the VA.  
He also submitted a waiver of RO consideration of this 
evidence.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

As applicable to the present case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence only applies to a claim to reopen a 
finally decided claim received by the VA on or after August 
29, 2001; thus it does not apply to the instant case.  66 
Fed. Reg. 45620 (2001).  The Board has considered both the 
old and new definitions.  However, if the Board were to apply 
either the new or old version of 38 C.F.R. § 3.156(a), there 
would be no difference in the outcome of the present appeal.

As indicated above, the veteran has submitted evidence 
indicating that he played football prior to his entry into 
active duty service.  This evidence includes newspaper 
articles, lay statements, and his own testimony, noting his 
participation in sports prior to his entry into active duty 
service in October 1973.  These lay statements further 
indicate that the veteran did not appear to have any physical 
restrictions limiting his participation in performing this 
activity.

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  To the extent that this 
evidence is offered in an attempt to establish that the 
veteran did not have bronchial asthma prior to service, the 
Board finds that such evidence is not probative; hence, such 
evidence is not material to the claim under consideration.  
Simply stated, the fact that the veteran played football 
prior to service or appeared well prior to service is not a 
basis to find that he did not have asthma prior to service or 
that this condition began in service.    

The critical question before the VA is a medical 
determination: Was the veteran's bronchial asthma caused or 
aggravated by his military service from October 29, 1973 to 
November 28, 1973.  Without the appropriate medical training 
and expertise, the veteran, and the other lay statements 
offered herein, is not competent to offer a probative opinion 
on a medical matter, such as with respect to the etiology of 
a claimed disability.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where, as here, 
resolution of an issue under consideration turns on a medical 
matter, unsupported lay statement, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  While the 
veteran and his fellow service members would be competent to 
testify that an injury in service occurred, they are not 
competent to diagnosis the etiology of a medical condition.

During the course of this appeal, the veteran has also 
alleged that he developed bronchial asthma as a result of his 
exposure to CS gas during basic training.  While this 
contention is new, in that it was not before the RO at the 
time of its initial decision in April 1974, the Board does 
not find it to be material to this case.  As noted above, as 
a layperson, the veteran is not competent to offer a 
probative opinion on a medical matter, such as with respect 
to the etiology of a claimed disability, or if his condition 
was caused or aggravated by exposure to gas during basic 
training.  Id.

The fact that the veteran played football prior to service is 
not in dispute.  However, such a fact, in and of itself, does 
not provide a basis to conclude that the veteran developed 
the condition at issue during his limited period of military 
service.  There is no medical evidence, both in 1974 and 
today, to indicate that his condition following service was 
worse that it was when he entered service or that the 
condition was caused by his service.     

The Board concludes that new and material evidence has not 
been submitted since the April 1974 RO decision which denied 
service connection for bronchial asthma.  Thus, the claim has 
not been reopened, and the April 1974 RO decision remains 
final.


ORDER

As new and material evidence to reopen the claim for service 
connection for bronchial asthma has not been received, the 
appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



